  Case: 1:19-cv-00070-SJD-KLL Doc #: 31 Filed: 06/22/20 Page: 1 of 2 PAGEID #: 122




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO

CHYMICA WILLIAMS,                 §
                                  §
           Plaintiff,             §               Civil Action No. 1:19-cv-00070-SJD
                                  §
           v.                     §
                                  §
STERLING JEWELERS, INC. d/b/a KAY §
JEWELERS,                         §
                                  §
           Defendant.             §
                                  §


                                  STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.


/s/ Richik Sarkar                               /s/ Joseph C. Hoeffel
  Richik Sarkar, Esq.                             Joseph C. Hoeffel, Esq.
  Dinsmore & Shohl                                Kimmel & Silverman, P.C.
  1001 Lakeside Avenue E                          30 East Butler Pike
  North Point Tower, Suite 990                    Ambler, PA 19002
  Cleveland, OH 44114                             Phone: 215-540-8888
  Phone: 216-413-3861                             Fax: 215-540-8817
  Email: Richik.sarkar@dinsmore.com               Email: jhoeffel@creditlaw.com
  Attorney for the Defendant                      Attorney for Plaintiff

 Date: June 22, 2020                             Date: June 22, 2020



                                      BY THE COURT:



                                      _________________________
                                                              J.
  Case: 1:19-cv-00070-SJD-KLL Doc #: 31 Filed: 06/22/20 Page: 2 of 2 PAGEID #: 123




                               CERTIFICATE OF SERVICE

              I, Joseph C. Hoeffel, Esquire, do certify that I served a true and correct copy of the

Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF system:

Richik Sarkar, Esq.
Dinsmore & Shohl
1001 Lakeside Avenue E
Northpoint Tower, Suite 990
Cleveland, OH 44114
Phone: 216-413-3861
Email: Richik.sarkar@dinsmore.com
Attorney for the Defendant


Dated: June 22, 2020                         By: /s/ Joseph C. Hoeffel
                                             Joseph C. Hoeffel, Esq.
                                             Kimmel & Silverman, P.C.
                                             30 E. Butler Avenue
                                             Ambler, PA 19002
                                             Tel: 215-540-8888
                                             Fax: 215-540-8817
                                             Email: jhoeffel@creditlaw.com
                                             Attorney for Plaintiff
